Exhibit 10.11

November 11, 2009

VIA FACSIMILE TO (954) 888-7310

& DHL EXPRESS

DHL Express (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

Attention: Jon E. Olin – EVP, General Counsel & Secretary

 

Re: Fourth Amendment to the Hub and Line-Haul Services Agreement, by and between
DHL Express (USA), Inc., as successor in interest to Airborne, Inc. (“Groundco”)
and ABX Air, Inc. (“Airco”), dated August 15, 2003, as previously amended on
April 27, 2004, August 8, 2005 and November 9, 2008 (the “Hub Services
Agreement”).

Dear Jon:

This letter is intended to confirm the agreement between Groundco and Airco to
amend the Hub Services Agreement in order to accommodate the requirements of
each other.

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Hub Services Agreement.

The Hub Services Agreement is hereby amended, modified and/or confirmed as
follows:

(a) Airco and Groundco agree that, notwithstanding the expiration of the Hub
Services Agreement on August 15, 2009, Airco shall, in accordance with
Section 5.12(a) of the Hub Services Agreement, submit to Groundco a statement of
costs incurred through the fourth quarter of 2009, solely with respect to
workers’ compensation reserves. Thereupon, any Reconciliation Payment owing to
either party for the fourth quarter with respect to workers’ compensation
reserves, shall be determined in accordance with Section 5.12(a) of the Hub
Services Agreement.

Nothing in this letter shall be deemed an agreement by DHL to any workers
compensation reserve amount or the amount of any workers compensation expense of
Airco for any period.

Except to the extent specifically provided herein, nothing in this letter of
amendment shall be deemed to renew, novate, amend, extend the term of, or
provide any rights or impose any obligations on any party hereto or any of their
respective affiliates pursuant to, the Hub Services Agreement, which expired by
its own terms on August 15, 2009.

 



--------------------------------------------------------------------------------

Jon E. Olin

November 11, 2009

2 of 2

Please acknowledge Groundco’s acceptance of the foregoing by having an
authorized representative of DHL Express (USA), Inc. sign and date this letter
of amendment in the space provided below and returning one counterpart to me for
my records.

 

Sincerely,

 

ABX Air, Inc.

/s/ W. Joseph Payne

W. Joseph Payne

Vice President

General Counsel & Secretary

 

 

ACCEPTED AND AGREED: (as amended)

 

DHL Express (USA), Inc.

/s/ Jon E. Olin By:   Jon E. Olin Its:   SVP Date:   November 12, 2009